This opinion is subject to administrative correction before final disposition.




                                Before
                  HITESMAN, STEWART, and COGLEY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Joshua L. TORRES
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202000033

                           Decided: 21 May 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                    Ray B. Slabberkorn (arraignment)
                         John P. Norman (trial)

 Sentence adjudged 22 October 2019 by a general court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to pay grade E-1, confinement for 24 months, forfeiture of all
 pay and allowances and a dishonorable discharge.

                           For Appellant:
                Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Torres, NMCCA No. 202000033
                           Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2